Citation Nr: 1539145	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  12-10 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for tinnitus/ear ringing.

2.  Entitlement to service connection for mid and low back pain.

3.  Entitlement to service connection for left shoulder pain.

4.  Entitlement to service connection for right hip pain.

5.  Entitlement to service connection for a heart condition, to include open heart surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from October 1973 to September 1977.  He also had other periods of service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Salt Lake City, Utah.

In June 2015, the Veteran testified before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.  The Veteran declined to testify at this hearing and, as detailed below, but rather elected to withdrawn his pending appeals on the record.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file does not reveal any additional documents pertinent to the matters on appeal.


FINDINGS OF FACT

In June 2015, prior to the promulgation of an appellate decision, the Veteran submitted a statement indicating that he was withdrawing from appeal claims for service connection for tinnitus/ear ringing, mid and low back pain, left shoulder pain, right hip pain and a heart condition.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals as to claims for service connection for tinnitus/ear ringing, mid and low back pain, left shoulder pain, right hip pain and a heart condition are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R.    § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  An appeal withdrawn on record during a hearing is an exception to the requirement for a written withdrawal.  See 38 C.F.R. § 20.204(b). 

In the present case, during his June 2015 hearing, the Veteran withdrew from appeal claims for service connection for tinnitus/ear ringing, mid and low back pain, left shoulder pain, right hip pain and a heart condition.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  The Veteran also submitted a written statement in June 2015 confirming his desire to withdraw these appeals.  Hence, with respect to such claims, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to these matters, and they must be dismissed.








ORDER

The appeal is dismissed.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


